DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 10 is objected to because of the following informalities:  claim 10 recites the grammatically awkward “the first nut is as larger as the second nut”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 11 and 12 recite “no matter whether the first nut is of the integral structure or the split-type structure, a same effect is realized”.  The claims are not understood and therefore indefinite.  It is unclear as to what structure is to be construed from “a same effect is realized”.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Gillbe WO 97/29303.
Gilbe discloses:
Claim 1, a first nut (3 adj instances of 3) and a second nut (remaining instance of 3) which are completely separated from each other, wherein the first nut and the second nut have identical pitches and leads (see figures 1 and 4) and are matched with each other or move relative to each other on a threaded shaft (the device performs this function).

Claim 2, wherein the split-type nut assembly further comprises a connector (6 or 7), and the first nut and the second nut are connected in a semi-floating manner through the connector (see figure 4).

Claim 3, wherein the connector is an elastic element capable of generating an elastic force (the connector is at least somewhat elastic in that all materials have a finite Young’s modulus, and the device is capable generator an elastic force).

Claim 4, wherein the connector is a C-shaped ring (see figure 3a) provided with an opening (10).

Claim 5, wherein the connector is a clamp spring, a multi-turn coil spring, an O-shaped ring or a rubber ring, not provided with an opening (Page 11, line 28).



Claim 7, wherein the first nut and the second nut are able to slide relative to each other in the radial direction of the notch (the device is capable of this function).

Claim 10, wherein the first nut is larger than the second nut; or, the first nut is smaller than the second nut; or, the first nut is as larger as the second nut (the first nut [3 instances of 3] is larger than the second nut [1 instance of 3]).

Claim 11, wherein the first nut is of an integral structure or a split-type structure (the first nut is a split-type structure as it is composed of 3 instances of element 3), and no matter whether the first nut is of the integral structure or the split-type structure, a same effect is realized (as best understood, the device is capable of a same effect).

Claim 12, wherein the second nut is of an integral structure or a split-type structure, and no matter whether the second nut is of the integral structure (the second nut has “integral structure”) or the split-type structure, a same effect is realized (as best understood, the device is capable of a same effect).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillbe WO 97/29303 in view of KR 1998-13188.
Gillbe discloses all of the claimed subject matter as described above. Gillbe does not disclose a mounting flange of the first nut and the second nut is provided with matching guide grooves or guide rails, and the first nut and the second nut slide relative to each other through the guide grooves or guide rails.
	KR 1998-13188 teaches a mounting flange of the first nut and the second nut is provided with matching guide grooves or guide rails (108), and the first nut and the second nut slide relative to each other through the guide grooves or guide rails (the device performs this function) for the purpose of improving alignment and fit.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gillbe and provide a mounting flange of the first nut and the second nut is provided with matching guide grooves or guide rails, and the first nut and the second nut slide relative to each other through the guide grooves or guide rails, as taught by KR 1998-13188, for the purpose of improving alignment and fit.

Claim 9, wherein the guide grooves or guide rails are circular, square or triangular (108 is shown as square).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658